In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
WILLIAM AYSCUE, a minor,         *
by his parents LAURA AND RUSSELL *                   No. 13-125V
AYSCUE,                          *
                    Petitioners, *                   Special Master Christian J. Moran
                                 *
v.                               *                   Filed: August 7, 2013
                                 *
SECRETARY OF HEALTH              *                   Stipulation; haemophilus influenza type B
AND HUMAN SERVICES,              *                   and Prevnar vaccines; myositis, periostitis,
                                 *                   osteomyelitis, periosteal abscess
                    Respondent.  *
*************************

                                 UNPUBLISHED DECISION 1

Michael G. McLaren, Black & McLaren, Memphis, TN, for Petitioner;
Tara J. Kilfoyle, U.S. Department of Justice, Washington, D.C., for Respondent.

         On August 5, 2013, the parties filed a joint stipulation concerning the petition for
compensation filed by Laura and Russell Ayscue, on behalf of their son, William Ayscue
(“William”) on February 19, 2013. In their petition, petitioners alleged that the haemophilus
influenza type B and Prevnar vaccines, which is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), and which William received on March 26, 2012, caused him to
develop a limp, thigh swelling, myositis, periostitis, left femoral osteomyelitis with febrile
illness, and a possible periosteal abscess, and that these injuries resulted in inpatient
hospitalization and surgical intervention. Petitioners represent that there has been no prior award
or settlement of a civil action for damages on their behalf as a result of William’s condition.

         Respondent denies that the haemophilus influenza type B and Prevnar vaccines caused
William’s limp, thigh swelling, myositis, periostitis, left femoral osteomyelitis with febrile
illness, or possible periosteal abscess, or any other injuries, or his current condition.




       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

A. A lump sum payment of $1,600.00 in the form of a check payable to petitioners, Laura
   Ayscue and Russell Ayscue.

B. A lump sum payment of $16,500.00 in the form of a check payable to petitioners as
   guardians of William’s estate.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 13-125V according to this decision and the attached
stipulation. 2

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2